                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

JAYSHAUN M. NEAL                                                                 PLAINTIFF

v.                                   NO. 4:18CV00724 JLH

D & S CHICKEN CORPORATION                                                     DEFENDANT

                                            ORDER

       Plaintiff’s motion to non-suit is GRANTED. Document #32. Pursuant to Rule 41(a) of the

Federal Rules of Civil Procedure, this action is hereby dismissed.

       IT IS SO ORDERED this 3rd day of October, 2018.




                                                    J. LEON HOLMES
                                                    UNITED STATES DISTRICT JUDGE
